DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              LEON TAYLOR,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2908

                              [April 16, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Judge;
L.T. Case No. 43-2013-CF-001234A.

  Leon Taylor, Crawfordville, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.